fool’ Extent |

? Before completing this application, please review Program Statement 5050.49, Compassionate Release/Reduction in
f Sentence (RIS), available in the law library, Detailed instructions for the application are on TRULINKS.

REDUCTION IN SENTENCE APPLICATION

NAME: \ i al BEF Date: 7-25 ~[9

WHO IS YOUR PHYSICIAN (circle): Lear Pearson Patel Wells Satterly Zimmer _Corsolini

 

 

Choose One Criteria: You can only apply under one criteria.
Extraordinary/Compelling Circumstances:

eG Medical Circumstances:
ee = Terminal Medical Condition - Terminal Diagnosis with 18 months or less life expectancy
Debilitated Medical Condition — Illness that has you partially (60%) or completely (100%) disabled

 

fiaPs

(__ [Elderly Inmates with a Medical Condition:
oi New Law’ Elderly Inmates ~ Have to have served 30 years of a sentence
CI Elderly with Medical Conditions — 65 yrs. old or older, a deteriorating medical condition, served 50% of your sentence.

“} Elderly inmates without a Medical Condition: - 65 yrs. old or older, Served 10 yrs. or 75% of your sentence (which is greater)
A

 

To be filled out by Inmate:

Briefly describe your medical condition:

ato pn Ay Big’? athe. lace.

 

 
   

 

 

 

 

 

 

: .
I

RE ™
ACB 1 (9 ne eure dive y2_ Cease ral auras ty NE Apt (
If you have applied before, has anything changed in OO condition since “ application? Al fr

Ga~BQIs~ it s bey She

Proposed Release Plan (must have ALL of the following): a AO ‘Bi FAS KITS us,
Name and contact information of who you will live with 4 g pale G ene UR, é. Bit

When was the last time you spoke to this aD neerning aN release plan? \ AS VAD p
©

jAdsress of where you will be living: | N pul AY \ y é \p Gj ot\W 4
Y Where will you receive your medical teetnoe” 2 | te Haghiric Bi L CO bene kl | f 5 i Uf

How will you pay for your treatment? ft uAr| ll ore LASK anc Ah Cpu ch lagna Me Ale

/
qo
Additional Comments: ee alecw sf 2ate Le FCEPAAH gl te ta pt OBC é wy

Ve ow

they’ ares Arik. a A Elote nt  beeatinond hea ra “audi panty
Ui eZ. "dua el A medsbe clourad Mews Ata be d. c: cagels tg

Sle nod ou dad eAre h 9c Nod (OF &
For Staff Use Only: \

Elderly Inmate with Medical Conditions:
Age: (Must be 65 or older) —
Have you served more than 50% of your imposed sentence? YES L.) NO LJ

 

 

 

 

 

 

 

 

 

Sentence Computation:

 

Elderly Inmates with NO Medical Conditions;

Age: (Must be 65 or older)
Have you the greater of 10 years or 75% of your federal sentence?
("7 YES £1 NO

 

 

Sentence Computation

PLO Life, SeevEo TRS] Smnths
leo Rs ald , VNS NobGedatans ; ams

Mas Awad 2:04 @OO45- UPS IFNed ROfDS2e" Page 1 of 1 Document 2233-1

 

 
